DETAILED ACTION
Status of the Claims
	Claims 71-97 are pending in this application. Claims 71-97 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/IB2017/001383 filed on 10/05/2017, which claims priority from the provisional application 62405131 filed on 10/06/2016. 

Rejections Maintained 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 71-75, 77, 79, 89-97 are rejected under 35 U.S.C. 103 as being unpatentable over Fretzen et al (US20160310559A1, effective filing date 12/11/2013, previously cited) and Rivkin et al (Lubiprostone: Chloride Channel Activator for Chronic Constipation, Clinical Therapeutics/Volume 28, Number 12, 2006, previously cited).
Regarding claim 71, Fretzen teaches pharmaceutical compositions that are enteric coated beads (para 22) comprising linaclotide as the drug wherein linaclotide is a treatment for irritable bowel syndrome with constipation (IBS-c) and chronic idiopathic constipation (CIC) (para 6). Fretzen also teaches that the core beads are coated with linaclotide and polymeric subcoat (para 22). Fretzen also teaches that that the stability of delayed release compositions of linaclotide can be increased or improved by including in the compositions a suitable amount of a polymer component (para 25) wherein the polymer component is polyvinyl pyrrolidone (PVP) or polyvinyl pyrrolidone-co-vinyl acetate (vinylpyrrolidone-vinylacetate copolymer) (para 34). Regarding the “wherein the core particle is drug-free” limitation, Fretzen does not disclose that the core particle is not drug-free. Fretzen recites that “core beads which have been coated with linaclotide” (para 22) and in table 1 where Fretzen discloses a linaclotide core bead composition, it is recited in asterisk (*) “water is removed during the coating process” for linaclotide, thus, the core bead itself is free of drug, linaclotide is only coated around the drug-free core bead. Therefore, the instant limitation is met. 
Regarding claim 72, Fretzen teaches a drug formulation where the core is made up of microcrystalline cellulose particles (table 36).
Regarding claim 74, Fretzen teaches 0.05 µg for the drug in the composition (para 23). 
Regarding claim 75, Fretzen teaches ratio of polymer (e.g., PVP or PVA) to linaclotide between 10:1 and 300:1, for example, between 80:1 and 200:1, between 100:1 and 18.0:1, or even between 110:1 and 150:1, between 100:1 and 500:1, for example, between 200:1 and 400:1, between 250:1 and 350:1, or even between 300:1 and 350:1 (para 33). 
Regarding claim 77, Fretzen teaches a sub coat layer (sealant) layer on top of drug layered beads with PVP (para 150). 
Regarding claim 79, Fretzen teaches outer coats that are methacrylate based polymers (para 158). 
Regarding claim 89, Fretzen teaches plurality of multi-layer beads (example 3) wherein beads have at least a sub-coat (para 145) and another coat (para 148) wherein the beads also comprise pharmaceutically acceptable excipients such as polyethylene glycol (para 150). 
Regarding claim 90, Fretzen teaches that a plurality of beads are placed in a capsule (para 158). Fretzen also teaches sachet (para 95).
Regarding claim 91, Fretzen teaches that a sachet comprising the composition is opened and the contents are sprinkled (equivalent to a sprinkle capsule) (para 95). 
Regarding claim 92, Fretzen teaches concentrations for the drug in the composition to be 1 µg, 1.5 µg, 2 µg, 2.5 µg, 3 µg, 3.5 µg, 4 µg, 4.5 µg, 5 µg, 7.5 µg, 9 µg, 1 µg, 15 µg, 20 µg, 25 µg, 30 µg, 35 µg, 36 µg, 40 µg, 45 µg, 50 µg, 60 µg, 72 µg, 75 µg (para 23).
Regarding claims 94-97, Fretzen teaches that the composition can be used to treat any gastrointestinal disorders and/or conditions in a patient (e.g., mammal or human) (para 86) orally (para 98), including irritable bowel syndrome, constipation-predominant irritable bowel syndrome, chronic constipation (para 119) and in some embodiments, the compositions are dissolved, disintegrated and/or mixed on or within food or beverage prior to administration to patients (e.g., elderly or pediatric patients) (para 102). 
Regarding claims 71, 73 and 93, Fretzen does not teach “a drug selected from the group consisting of a 15-keto prostaglandin drug, a 13,14-dihydro prostaglandin drug, and a 13,14-dihydro-15-keto prostaglandin drug” or lubiprostone. 
Regarding claims 71, 73 and 93, Rivkin teaches lubiprostone (title, abstract). 
Additionally, regarding claims 92-93, Rivkin teaches 24 µg of lubiprostone to be administered to patients. Regarding claim 96, Rivkin teaches a method of treatment for constipation (abstract) and constipation-predominant irritable bowel syndrome (page 2017, future directions). Regarding claim 97, Rivkin teaches a method of treatment for elderly patients (geriatric) (page 2017, special populations). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Fretzen and Rivkin to arrive at the instant invention. Rivkin provides the lubiprostone’s ability to improve constipation symptoms for patients (conclusion) while Fretzen provides for treatment of bowel conditions like constipation. One would be motivated to incorporate the teachings of Rivkin into the teachings of Fretzen with reasonable expectation of successfully to achieve a working drug formulation to treat constipation having lubiprostone as a pharmaceutical ingredient for this purpose.

Claims 76, 78 and 80-88 in addition to claims 71-75, 77, 79 and 89-97 are rejected under 35 U.S.C. 103 as being unpatentable over Fretzen et al (US20160310559A1, effective filing date 12/11/2013, previously cited), Rivkin et al (Lubiprostone: Chloride Channel Activator for Chronic Constipation, Clinical Therapeutics/Volume 28, Number 12, 2006, previously cited) and Duffield et al (US20120208773A1, publication date 08/16/2012, previously cited).
Regarding claims 71-75, 79 and 89-97, Fretzen and Rivkin teach as discussed above. 
Regarding claims 80-83, Fretzen teaches pharmaceutical compositions that are enteric coated beads (para 22) comprising linaclotide as the drug wherein linaclotide is a treatment for irritable bowel syndrome with constipation (IBS-c) and chronic idiopathic constipation (CIC) (para 6). Fretzen also teaches that the core beads are coated with linaclotide and polymeric subcoat (para 22). Fretzen also teaches that that the stability of delayed release compositions of linaclotide can be increased or improved by including in the compositions a suitable amount of a polymer component (para 25) wherein the polymer component is polyvinyl pyrrolidone (PVP) or polyvinyl pyrrolidone-co-vinyl acetate (vinylpyrrolidone-vinylacetate copolymer) (para 34).
Regarding claims 80-83, Rivkin teaches Rivkin teaches lubiprostone (title, abstract).
Regarding claim 84, Fretzen teaches pharmaceutically acceptable excipients such as polyethylene glycol (para 150) and talc (example 5). 
Regarding claims 85-86, Fretzen teaches 0.05 µg for the drug in the composition (para 23).
Regarding claim 87-88, Fretzen teaches ratio of polymer (e.g., PVP or PVA) to drug between 200:1 and 400:1, between 250:1 and 350:1, or even between 300:1 and 350:1 (para 33). 
Regarding claims 76 and 80-88, Fretzen doesn’t teach a barrier layer between drug and core comprising a polymer selected from the group consisting of polyvinylpyrrolidone, vinylpyrrolidone-vinylacetate copolymer, and a mixture thereof, butyl methacrylate and lubiprostone. 
Regarding claim 78, Fretzen doesn’t teach a polymer that insoluble at a pH ranging from 5 to 8 and is soluble at pH ranging from 1 to 4, or a polymer that is insoluble at a pH ranging from 6 to 8 and is soluble at pH ranging from 1 to 5.
Regarding claim 76, Duffield teaches drug-layered microparticles (para 355) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding agent (para 355) wherein said polymeric binding agent is selected from polyvinyl pyrrolidone (PVP) and polyvinylpyrrolidone-vinylacetate (vinylpyrrolidone-vinylacetate copolymer).
Regarding claims 78-79, Duffield teaches Eudragit E100 as an outer coat (para 630) which is a methacrylate based polymer that is only soluble below pH 5.
Regarding claim 80, Duffield teaches pharmaceutical compositions which are drug-layered microparticles (para 355) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding agent (para 355) wherein said polymeric binding agent is selected from polyvinyl pyrrolidone (PVP) and polyvinylpyrrolidone-vinylacetate (vinylpyrrolidone-vinylacetate copolymer). Duffield also teaches that there is a controlled release coat (equivalent to the sealant layer in the instant claim because the controlled release coat surrounds the semipermeable membrane which surrounds the core) (para 462-463) wherein said controlled release coat includes polyvinylpyrrolidone (para 470). 
Regarding claim 81, Duffield teaches pharmaceutical compositions which are drug-layered microparticles (para 355) with a core (para 121) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding agent (para 355) wherein said polymeric binding agent is selected from polyvinyl pyrrolidone (PVP) and polyvinylpyrrolidone-vinylacetate (vinylpyrrolidone-vinylacetate copolymer). Duffield also teaches a rapidly dissolving coat (equivalent to sealant layer in the instant claim because the rapidly dissolving coat goes between the semipermeable membrane and the controlled release coat meaning it goes in top of layers of barrier and drug/polymer) (para 478) wherein the rapidly dissolving coat can be made from poly(vinylpyrrolidone)-poly(vinylacetate) copolymer (vinylpyrrolidone-vinylacetate copolymer) (para 478). 
Regarding claim 82, Duffield teaches as discussed in the previous paragraph and also teaches butyl methacrylate (para 488) as a component of a layer for increasing the hydrostatic pressure which can interact with water and/or an aqueous biological fluid, swell and retain water within their structure (equivalent to outer layer in the instant claim) (para 488). 
Regarding claim 83, Duffield teaches adding at least one pharmaceutically acceptable excipient to a layer (para 493). 
Regarding claim 84, Duffield teaches talc (para 21, 194) and polyethylene glycol (para 178, 203, 623).
Regarding claim 87, Duffield teaches a coating suspension comprising a drug and vinylpyrrollidone-vinyl acetate copolymer present in an amount of 1 part of drug per about 1.25 part of vinylpyrrollidone-vinyl acetate copolymer (para 194). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Fretzen, Rivkin and Duffield to arrive at the instant invention. Rivkin provides the lubiprostone’s ability to improve constipation symptoms for patients (conclusion). One would be motivated to incorporate the teachings of Rivkin into the teachings of Fretzen with reasonable expectation of successfully to achieve a working drug formulation to treat constipation. Duffield provides microparticle drug formulations with coats that achieve various controlled release profiles that are highly adjustable (para 385) where Fretzen and Rivkin motivate a layered microparticle of drug. One would be motivated to incorporate the teachings of Duffield into the teachings of Fretzen and Rivkin with reasonable expectation of successfully achieving a drug formulation comprising lubiprostone with the desired controlled release profile.

Claims 71-75, 77, 79, 89-97 are rejected under 35 U.S.C. 103 as being unpatentable over Fretzen et al (US20160310559A1, effective filing date 12/11/2013, previously cited) (Hereinafter Fretzen) and John Cuppoletti et al (Contrasting effects of linaclotide and lubiprostone on restitution of epithelial cell barrier properties and cellular homeostasis after exposure to cell stressors, BMC Pharmacology 2012, 12:3) (Hereinafter Cuppoletti). 
Regarding claims 71-72, 74-75, 77, 79, 89-92 and 94-97, Fretzen teaches as discussed above.
Fretzen also teaches that its composition “can contain any desired additional components” such as “surface active additives” (para 54). Fretzen also teaches “the pharmaceutical compositions of the present invention include those that also contain one or more other active components, in addition to a compound of invention” (para 104). 
Regarding claims 71, 73 and 93, Fretzen does not teach “a drug selected from the group consisting of a 15-keto prostaglandin drug, a 13,14-dihydro prostaglandin drug, and a 13,14-dihydro-15-keto prostaglandin drug” or lubiprostone. 
Regarding claims 71, 73 and 93, Cuppoletti teaches lubiprostone (title, abstract). 
Additionally, Cuppoletti teaches lubiprostone as a treatment for chronic idiopathic constipation and irritable bowel syndrome with constipation (page 1 Abstract). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Fretzen and Cuppoletti to arrive at the instant invention. Cuppoletti provides multiple motivations for one of ordinary skill in the art to incorporate lubiprostone into the Fretzen invention. Specifically, Cuppoletti teaches “fluxes of fluorescent macromolecules, occludin and mitochondrial membrane potential, active linaclotide was virtually ineffective against damage caused by interferon-γ and tumor necrosis factor-α, while lubiprostone protected or promoted repair of epithelial barrier and cell function” (page 1 Results), “lubiprostone may lead to greater cellular stability compared to linaclotide” (page 1 Results) and concludes “Considering the physiological importance of epithelial barrier function and cell integrity and the known impact of stressors, the finding that lubiprostone, but not active linaclotide, exhibits the additional distinct property of effective protection or repair of the epithelial barrier and cell function after stress suggests potential clinical importance for patients with impaired or compromised barrier function such as might occur in IBS” (page 1 Conclusions). Additionally Cuppoletti motivations include “Our results demonstrate by various measures that after injury or stress, active linaclotide failed to effectively repair or protect the epithelial barrier and cell function, whereas lubiprostone repaired or protected the barrier, cell function and homeostasis” (page 3 left column), “Lubiprostone, but not active linaclotide was effective at promoting repair of the pig jejunal intestinal mucosa after acute ischemic injury, as measured by TER changes, 3H-mannitol fluxes and cellular occludin localization. Although Cl− secretion as measured by short-circuit current was similar in control intestine stimulated by linaclotide and lubiprostone (both at 1 μM), after ischemia, only lubiprostone, but not linaclotide resulted in Cl− secretion, not significantly different from control intestine. Thus epithelial barrier properties and Cl− secretion were repaired/returned close to normal with lubiprostone, but not linaclotide” (page 9 right column) and “Considering the physiological importance of epithelial barrier function and cell integrity and the known impact of stressors, lubiprostone, but not active linaclotide, exhibits the additional distinct property of protecting or repairing the epithelial barrier and cell function after stress (page 11 left column). Thus, one would be motivated to incorporate the teachings of Cuppoletti into the teachings of Fretzen with reasonable expectation of successfully achieving a working drug formulation to treat constipation having lubiprostone as a pharmaceutical ingredient with additional distinct beneficial property of protecting or repairing the epithelial barrier and cell function. 

Claims 76, 78 and 80-88 in addition to claims 71-75, 77, 79 and 89-97 are rejected under 35 U.S.C. 103 as being unpatentable over Fretzen et al (US20160310559A1, effective filing date 12/11/2013, previously cited), John Cuppoletti et al (Contrasting effects of linaclotide and lubiprostone on restitution of epithelial cell barrier properties and cellular homeostasis after exposure to cell stressors, BMC Pharmacology 2012, 12:3) (Hereinafter Cuppoletti) and Duffield et al (US20120208773A1, publication date 08/16/2012, previously cited).
Regarding claims 71-75, 79 and 89-97, Fretzen and Cuppoletti teach as discussed above. 
Regarding claims 80-83, Fretzen teaches pharmaceutical compositions that are enteric coated beads (para 22) comprising linaclotide as the drug wherein linaclotide is a treatment for irritable bowel syndrome with constipation (IBS-c) and chronic idiopathic constipation (CIC) (para 6). Fretzen also teaches that the core beads are coated with linaclotide and polymeric subcoat (para 22). Fretzen also teaches that that the stability of delayed release compositions of linaclotide can be increased or improved by including in the compositions a suitable amount of a polymer component (para 25) wherein the polymer component is polyvinyl pyrrolidone (PVP) or polyvinyl pyrrolidone-co-vinyl acetate (vinylpyrrolidone-vinylacetate copolymer) (para 34).
Regarding claims 80-83, Cuppoletti teaches lubiprostone (title, abstract). 
Regarding claim 84, Fretzen teaches pharmaceutically acceptable excipients such as polyethylene glycol (para 150) and talc (example 5). 
Regarding claims 85-86, Fretzen teaches 0.05 µg for the drug in the composition (para 23).
Regarding claim 87-88, Fretzen teaches ratio of polymer (e.g., PVP or PVA) to drug between 200:1 and 400:1, between 250:1 and 350:1, or even between 300:1 and 350:1 (para 33). 
Regarding claims 76 and 80-88, Fretzen doesn’t teach a barrier layer between drug and core comprising a polymer selected from the group consisting of polyvinylpyrrolidone, vinylpyrrolidone-vinylacetate copolymer, and a mixture thereof, butyl methacrylate and lubiprostone. 
Regarding claim 78, Fretzen doesn’t teach a polymer that insoluble at a pH ranging from 5 to 8 and is soluble at pH ranging from 1 to 4, or a polymer that is insoluble at a pH ranging from 6 to 8 and is soluble at pH ranging from 1 to 5.
Regarding claim 76, Duffield teaches drug-layered microparticles (para 355) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding agent (para 355) wherein said polymeric binding agent is selected from polyvinyl pyrrolidone (PVP) and polyvinylpyrrolidone-vinylacetate (vinylpyrrolidone-vinylacetate copolymer) (para 356). 
Regarding claims 78-79, Duffield teaches Eudragit E100 as an outer coat (para 630) which is a methacrylate based polymer that is only soluble below pH 5.
Regarding claim 80, Duffield teaches pharmaceutical compositions which are drug-layered microparticles (para 355) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding agent (para 355) wherein said polymeric binding agent is selected from polyvinyl pyrrolidone (PVP) and polyvinylpyrrolidone-vinylacetate (vinylpyrrolidone-vinylacetate copolymer) (para 356). Duffield also teaches that there is a controlled release coat (equivalent to the sealant layer in the instant claim because the controlled release coat surrounds the semipermeable membrane which surrounds the core) (para 462-463) wherein said controlled release coat includes polyvinylpyrrolidone (para 470). 
Regarding claim 81, Duffield teaches pharmaceutical compositions which are drug-layered microparticles (para 355) with a core (para 121) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding agent (para 355) wherein said polymeric binding agent is selected from polyvinyl pyrrolidone (PVP) and polyvinylpyrrolidone-vinylacetate (vinylpyrrolidone-vinylacetate copolymer) (para 356). Duffield also teaches a rapidly dissolving coat (equivalent to sealant layer in the instant claim because the rapidly dissolving coat goes between the semipermeable membrane and the controlled release coat meaning it goes in top of layers of barrier and drug/polymer) (para 478) wherein the rapidly dissolving coat can be made from poly(vinylpyrrolidone)-poly(vinylacetate) copolymer (vinylpyrrolidone-vinylacetate copolymer) (para 478). 
Regarding claim 82, Duffield teaches as discussed in the previous paragraph and also teaches butyl methacrylate (para 488) as a component of a layer for increasing the hydrostatic pressure which can interact with water and/or an aqueous biological fluid, swell and retain water within their structure (equivalent to outer layer in the instant claim) (para 488). 
Regarding claim 83, Duffield teaches adding at least one pharmaceutically acceptable excipient to a layer (para 493). 
Regarding claim 84, Duffield teaches talc (para 21, 194) and polyethylene glycol (para 178, 203, 623).
Regarding claim 87, Duffield teaches a coating suspension comprising a drug and vinylpyrrollidone-vinyl acetate copolymer present in an amount of 1 part of drug per about 1.25 part of vinylpyrrollidone-vinyl acetate copolymer (para 194). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Fretzen, Cuppoletti and Duffield to arrive at the instant invention. Cuppoletti motivations are provided above. Duffield provides microparticle drug formulations with coats that achieve various controlled release profiles that are highly adjustable (para 385) where Fretzen and Cuppoletti motivate a layered microparticle of drug. Duffield also teaches the seal-coat between the core and drug to provide a more consistent core surface and minimize any osmotic effects (para 355). Duffield also teaches rapidly dissolving coat to achieve desired in-vitro release rates (para 478). Duffield also teaches the excipient such polyethylene glycol to decrease any friction that occurs between the solid and the die wall during tablet manufacturing (para 178). One would be motivated to incorporate the teachings of Duffield into the teachings of Fretzen and Rivkin with reasonable expectation of successfully achieving a drug formulation comprising lubiprostone with additional distinct beneficial property of protecting or repairing the epithelial barrier and cell function along with a highly adjustable desired controlled release profile.

Response to Applicant’s Arguments
	Regarding the USC 103 rejection under Fretzen, Rivkin and Duffield, Applicant argues that the claimed polymer in the drug-in-polymer is critical for the stability of the formulation. Applicant specifically points at examples 1A-1C in the instant specification where polymers PVP and PVP-VA are shown to stabilize the active (lubiprostone) better than other excipients tested. Applicant regards this finding as a surprising and unexpected result and states that “neither Fretzen, Rivkin, not Duffield discloses that PVP and PVP-VA provide stability to lubiprostone”. Applicant acknowledges that Fretzen teaches such polymers but states that “Fretzen teaches twenty-six polymers and polymer types that can be included in its composition;4 however, Fretzen does not disclose that PVP and PVP-VA would be required to stabilize the active ingredient. Neither Rivkin nor Duffield includes teaches that PVP or PVP-VA would stabilize lubiprostone. Therefore, the cited art does not teach or suggest the criticality of PVP and PVP-VA in the polymer-in-drug layer”. Applicant also initially states that “In previous responses, Applicant has consistently argued that it is known in the art that prostaglandins including lubiprostone are unstable in the presence of most solids and solvents. This instability makes it difficult to formulate compounds comprising prostaglandin, as shown in the examples of the present specification”. 
	This argument is acknowledged but not found persuasive. While it may be true that prostaglandins such as lubiprostone are difficult to produce formulations due to their inherent instability, this does not overcome the USC 103 rejections on record. For example, the Examiner does not agree that just because prostaglandins are difficult to stabilize, one wouldn’t combine Fretzen with Rivkin. On the contrary, since Fretzen teaches polymers such as PVP as stabilizers, it becomes even more reasonable for one to use the Fretzen teachings to achieve a stable lubiprostone formulation. Fretzen consistently teaches PVP throughout its teachings as a stabilizer. On the contrary to Applicant’s argument/suggestion of PVP being among “twenty-six polymers and polymer types that can be included in its composition”, PVP is actually exclusively taught to be included in a composition for its stabilizing feature. Fretzen teaches “In some embodiments, the delayed release composition comprises a stabilizing amount of PVP” (para 33-43, claim 68). Thus, it is determined that it is within the skill of an ordinary person in the art to combine the teachings of Fretzen and Rivkin to achieve a stabilized formulation of prostaglandins such as lubiprostone.  
	Regarding previous Office Action’s Examiner comments, Applicant argues that rather than a teaching away, there is “no reasonable expectation of success in arriving at the claimed invention based on the differences in chemical structure, pharmacological activity, and release profiles between lubiprostone and linaclotide”, “Applicant has supplied ample evidence showing that a person having ordinary skill in the art would not have a reasonable expectation of success in arriving at the claimed invention. As shown in the present specification, lubiprostone and other prostaglandins are highly unstable in the presence of most solids and solvents. This problem is not recognized in any of the cited art, and therefore is evidence of unpredictability. Moreover, Applicant has shown that the species of polymer used in the polymer-in-drug layer is critical to the stability of the active ingredient, which is also not recognized in any of the cited art. All of this, combined with the well-known unpredictability of the pharmaceutical arts, show that a person having ordinary skill in the art would have no reasonable expectation of success in arriving at the claimed invention”. 
	This argument is acknowledged but is not found persuasive. First, it is not found convincing that a difference in chemical structure, pharmaceutical activity and/or release profile between lubiprostone and linoclotide would result in a no reasonable expectation of success for one to combine the Fretzen and Rivkin references. As the previous Office Action also recites, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.") (MPEP 2145 III). The differences between the two compounds in chemical structure, pharmacological activity and release profiles do not result in a no reasonable expectation of success from combining the two references. In contrast, the fact that they have differences in pharmacological activities can motivate one of ordinary skill in the art to combine the two teachings. For example, the favorable chloride channel activation of lubiprostone is a motivation for one to incorporate Rivkin into Fretzen. Regarding the Applicant’s release profile difference arguments, obviously, due to the differences in the pharmaceutical formulations, the two teachings will yield different release profiles. The problem of constipation in the instant case, and both Fretzen and Rivking seeking to solve such problems, recited by the prior office action as “Fretzen teaches pharmaceutical compositions that are enteric coated beads (para 22) comprising linaclotide as the drug wherein linaclotide is a treatment for irritable bowel syndrome with constipation (IBS-c) and chronic idiopathic constipation (CIC)” and “Rivkin provides the lubiprostone’s ability to improve constipation symptoms for patients (conclusion)” results in the conclusion of combining Fretzen and Rivkin. 
	Regarding the USC 103 rejection under Fretzen, Cuppoletti and Duffield, Applicant argues Fretzen does not teach a prostaglandin drug and “To remedy this deficiency, the Office cites Cuppoletti. 
However, Cuppoletti does not recognize the relative instability of lubiprostone, nor does it provide motivation to include PVP or PVP-VA in the polymer-in-drug layer, which Applicant has shown are critical to maintaining a stable formulation. Therefore, Cuppoletti cannot cure the deficiencies of Fretzen”
	This argument is acknowledged but is not found persuasive. Fretzen teaches both PVP and PVP-VA and specifically motivates PVP to be incorporated into the formulation for its stabilizing effects (discussed above). Thus, the polymer is not required to be taught by the secondary reference Cuppoletti since the primary reference already teaches this limitation. 
For these reasons, all prior rejections are maintained. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613